United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-1197
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                  Jeremiah J. Watson

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                  ____________

                             Submitted: October 6, 2017
                              Filed: October 25, 2017
                                   [Unpublished]
                                   ____________

Before LOKEN, MURPHY, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      In this direct criminal appeal, Jeremiah Watson challenges the 120-month
sentence the district court1 imposed upon re-sentencing, following its grant of relief

      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.
under 28 U.S.C. § 2255 based on Johnson v. United States, 135 S. Ct. 2551 (2015).
His counsel has submitted a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the court did not adequately consider the 18 U.S.C. § 3553(a) factors.
Watson has filed a pro se brief raising the same argument as counsel.

      We conclude that the district court did not abuse its discretion in sentencing
Watson within the Guidelines range; in particular, the court did not commit an error
of judgment in weighing the relevant sentencing factors. See United States v.
Wohlman, 651 F.3d 878, 887 (8th Cir. 2011); United States v. Feemster, 572 F.3d
455, 461 (8th Cir. 2009) (en banc). Furthermore, we have independently reviewed
the record under Penson v. Ohio, 488 U.S. 75 (1988), and have found no
non-frivolous issues for appeal.

      Accordingly, we grant counsel’s motion to withdraw, and we affirm.
                     ______________________________




                                        -2-